Citation Nr: 1409030	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than April 6, 2010 for the grant of a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to September 1968, and from February 1974 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to a TDIU was constructively received on December 19, 2006.

2.  It is factually ascertainable that entitlement to a TDIU arose on January 5, 2006.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of a TDIU from January 5, 2006 have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400(o), 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim;
(2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.

Regarding the earlier effective date appeal, in this case, the earliest possible date permitted by the effective date regulations (the date entitlement was factually ascertainable that occurred within one year prior to the date of claim) as applied to increased ratings, has been granted, so that an earlier effective date is not legally possible.  See Norris v. West, 12 Vet. App. 413, 420-22 (1999) (applying the informal claim provisions of 38 C.F.R. § 3.157 to TDIU claims); Hurd v. West, 
13 Vet. App. 449 (2000) (a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim).  As the Board is granting the full benefit sought on appeal, that is, is granting the earliest effective date provided by regulation, the claim is substantiated, there remains no further benefit, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Earlier Effective Date for a TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In the case of a claim for a total rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); Harper v. Brown, 10 Vet. App. 125 (1997); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that 38 U.S.C.A. § 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date");
VAOPGCPREC 12-98.  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board points to the general rule regarding the establishment of effective dates which states that the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).  The Board finds that the Veteran's claim for a TDIU was constructively received by VA on December 19, 2006, the date on which VA received the Veteran's claim for an increased rating of the service-connected coronary artery disease; thus, the next question to resolve is the date on which eligibility for a TDIU arose.

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  A veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2013).

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel interpreted that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

The Court has also held that a veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran's service-connected coronary artery disease has been rated 60 percent disabling, effective December 19, 2006; thus, he has met the schedular criteria for a TDIU throughout the period on appeal.  The Veteran is also service connected for hypertension, evaluated at 10 percent disabling, and a scar of the right thigh, which is noncompensable.

During the December 2013 Travel Board hearing, the Veteran testified that he stopped working in January 2006.  He explained that, after having a heart attack and surgery in 2004, he attempted to go back to work.  He testified that in January 2006 he was told by his physician that he should not go back to work.  See Hearing Transcript at 9.  In this regard, the Veteran is competent to report what his physician told him pursuant to treatment.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In support of this assertion, in a January 5, 2006 treatment record, the Veteran presented at the emergency department at Wilford Hall Medical Center with chest pain and unstable angina.  At that time, he was admitted to the hospital.  After testing and evaluation, the Veteran was discharged the next day with instructions to return to the emergency department if he experienced increased chest pain, shortness of breath, or worsening symptoms.

The Board finds that the date entitlement to a TDIU arose was January 5, 2006 as this was the date that the Veteran testified he stopped working as a result of the service-connected coronary artery disease and the recommendation of his physician.  Here, the Board acknowledges that Social Security Administration (SSA) records indicate unemployability due to the service-connected heart disability.  A November 2008 SSA disability determination indicates that the Veteran was awarded disability benefits, effective June 2006, primarily due to coronary artery disease.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  While the SSA determined that unemployability began in June 2006, the finding of unemployability by the Board, effective January 5, 2006, is more favorable.

The Veteran's date of claim was December 19, 2006, while it was factually ascertainable that entitlement to a TDIU arose on January 5, 2006.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that January 5, 2006, the date 

it was factually ascertainable that entitlement to a TDIU arose, which occurred within one year prior to the date of claim (December 19, 2006) for TDIU, a form of increased rating, is the appropriate effective date for the award of a TDIU.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400(o)(2).


ORDER

An effective date of January 5, 2006 for the grant of a TDIU is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


